Citation Nr: 1540160	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  11-10 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

 Entitlement to a disability rating in excess 20 percent for degenerative joint disease (DJD), status post fracture of the left ankle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel






INTRODUCTION

The Veteran served on active duty from December 1971 to January 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which increased the Veteran's disability rating to 20 percent for DJD, status post fracture of the left ankle.  

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has contended that his left ankle pain worsens after using the ankle to change gears as a commercial truck driver.  He reported that the pain interferes with his ability to sleep.  

The most recent VA treatment records in the claims file are in Virtual VA and are from June 2013.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, current treatment records should be obtained and associated with the claims file.

The most recent examination provided to the Veteran to assess the severity of his service-connected left ankle disability was provided to him in July 2010. The Board finds that this examination is stale. Accordingly, the Veteran should be provided with a VA examination to determine the current nature and severity of his DJD, status post fracture of the left ankle. See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a Veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995). 

Accordingly, the case is REMANDED for the following action:

1. Obtain all records of treatment related to the left ankle disability from the VA since June 2013.

2.  The Veteran should be afforded an examination to determine the current level of impairment due to the service-connected DJD, status post fracture of the left ankle.  

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

Range of motion of the left ankle should be reported in degrees.  The examiner should determine whether the left ankle disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, pain, or flare-ups.

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.

Reasons should be given for all opinions.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




